ELLETT, Chief Justice
(concurring specially):
I agree that the case should have been dismissed by the trial court, but not for the reasons given in the prevailing opinion. The statute provides that an officer may be removed for “malfeasance in office” and that is exactly the allegations in the complaint. The trial court thought the cause of action' failed because it was not alleged that the respondent had not theretofore been “convicted.”
Whether a person has to be convicted in another proceeding before he may be removed from office in a subsequent case need not be determined at this time. One would suppose, however, that the jury trying him for removal could adjudge him guilty of the things stated in the statute.
It is to be noted that the-statute1 provides:
If the defendant pleads guilty, the court must render judgment of conviction against him. If he denies the matters charged or refuses to answer the accusation, the court must immediately, or at such time as it may appoint, proceed to try the accusation.
The statute2 further provides:
Nothing in this chapter shall be construed to prevent the officers mentioned from being proceeded against by information or indictment for a public offense in the same manner as is provided by law
This seems to indicate that removal may precede prosecution.
My basis for sustaining the trial court is that a chief of police is not “an officer” within the meaning of the statute. Both the chief and the cop on the corner are employees of the city. To permit any taxpayer to initiate a removal suit at his whim would greatly reduce the efficiency of law enforcement. Every time a policeman arrested a person he would be subjected to a removal suit. That just can’t be the intent of the statute. The “officer” intended to be covered by the statute includes elected officials (not subject to impeachment) and members of commissions who are involved in the administrative law process. Such officers have a definite term of office and are not removable by impeachment; hence court removal is appropriate should they violate the provision of section 77-7-1 set out in the prevailing opinion.
The proper way to deal with a bad chief of police is set out in U.C.A.1953, section 10-3-911 (enacted by L.U.1977, chapt. 48, sec. 3) which reads:
The chief of the police ... of the cities may at any time be removed, without a trial, hearing or opportunity to be heard, by the board of commissioners whenever in its opinion the good of the service will be served thereby. Its action in removing the chief . . . shall be final and conclusive and shall not be received or called in question before any court. . . . [Emphasis added.]
Even if it be assumed that a Chief of Police is an officer subject to removal by the court, the general statute pertaining to all officers, not subject to impeachment, would not prevail over the specific statute which covers a Chief of Police.3
If it be said that the chief or the cop is guilty of matters which justify removal and the commissioners do nothing about it, then a removal suit could be brought against them.
The conservation of judicial time is a matter of concern, and a court case should not be permitted to be brought to remove those officers engaged in enforcing the law, but who have nothing to do with the making of it. Every case of removal in Utah has involved an elected official or an administrative official. I think we should let the courts and all persons who are angry at the cops know that policemen and firemen regardless of rank will not be removed by judicial suits.
*850This action was properly dismissed because it should not have been started in the first place.

. U.C.A.1953, 77-7-10.


. U.C.A.1953, 77-7-16.


. 73 Am.Jur.2d, Statutes, sec. 257.'